Citation Nr: 0528143	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-09 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) located in St. Petersburg, Florida.  
The veteran voiced disagreement in October 2002 and a 
statement of the case (SOC) was issued in February 2003.  The 
veteran perfected his appeal in April 2003.  The Board 
remanded this matter in June 2004.  The requested development 
is now complete and this matter is again before the Board for 
appellate review.

A hearing was held at the RO before the undersigned Veterans 
Law Judge in December 2003.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  Competent, probative evidence reveals current complaints 
of shortness of breath and findings of atelectasis but does 
not reveal a diagnosis of asbestosis or any asbestos related 
disease.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claim

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran contends that he is entitled to service 
connection for a lung condition that is related to in-service 
exposure to asbestosis.  In McGinty v. Brown, the Court 
observed that there has been no specific statutory guidance 
with regard to claims for service connection for asbestosis 
and other asbestos-related diseases, nor has VA promulgated 
any regulations.  4 Vet. App. 428, 432 (1993).  However, VA 
has issued a circular on asbestos-related diseases, entitled 
Department of Veterans Benefits, Veteran's Administration, 
DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 
1988) (DVB Circular), which provides some guidelines for 
considering compensation claims based on exposure to 
asbestos.  Id.  The Board notes that the DVB circular has 
been subsumed verbatim as § 7.21 of VA Manual ADMIN21 (M21-
1).

More recently the Court has held that:

neither MANUAL M21-1 nor the CIRCULAR creates a 
presumption of exposure to asbestos solely from 
shipboard service.  Rather, they are guidelines which 
serve to inform and educate adjudicators as to the high 
exposure of asbestos and the prevalence of disease found 
in insulation and shipyard workers and they direct that 
the raters develop the record; ascertain whether there 
is evidence of exposure before, during, or after 
service; and determine whether the disease is related to 
the putative exposure.

Dyment v. West, 13 Vet. App. 141 (1999); see also Nolen v. 
West, 12 Vet. App. 347 (1999); VAOPGCPREC 4-00; 65 Fed. Reg. 
33422 (2000).

The veteran's January 1964 report of medical examination for 
release from active duty reflects that his lungs and chest 
were clinically evaluated as normal and that a January 1964 
chest X-ray was negative.  He served on active duty in the 
United States Coast Guard from February 1960 to January 1964, 
almost three years of which was foreign or sea service.  See 
DD Form 214.  Nevertheless, the evidence of record fails to 
reveal a current, chronic lung disability.  Service 
connection requires the diagnosis of a current, chronic 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The evidence indicates that the veteran had 
complained of shortness of breath for which he was prescribed 
albuterol.  See VA treatment records.   However, a March 2002 
private radiology report indicates that chest film revealed 
no acute finding.  

A March 2002 private hospital discharge summary indicates the 
veteran had presented with chest pains and had had a recent 
positive exercise treadmill test.  The veteran underwent a 
heart catherization and the private hospital evidence does 
not reveal a diagnosis of a chronic lung disease.  A January 
2003 VA treatment record indicates that chest X-ray revealed 
a calcified chest nodule and atelectasis was added to his VA 
problems list but the X-ray did not reveal any COPD or 
asbestosis.  See also August 2003 VA treatment record.  
Additional August 2003 VA treatment records reflect that the 
veteran was worried about asbestosis and complained of 
shortness of breath.  See also March 2003 VA treatment 
record.  But as the evidence fails to reveal a competent 
diagnosis of a asbestosis or any current chronic lung 
disease, service connection must be denied.  As the weight of 
the evidence is against the veteran's service connection 
claim, the doctrine of reasonable doubt is not for 
application.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001).  

Finally, the Board notes that the evidence does not 
demonstrate that the veteran has the requisite medical 
training or expertise that would render his opinion competent 
in this matter.  As a layman, the veteran is not qualified to 
render opinions as to medical diagnoses, etiology or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  As 
such, while the veteran is competent to describe symptoms, he 
is not competent to offer a diagnosis or render a medical 
etiology opinion

Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must be 
provided prior to the adjudication appealed, and must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The veteran was informed by letter in April 2002 of the VCAA 
and VA's duty to assist with his claim prior to initial 
adjudication.  The letter informed him of the evidence 
necessary substantiate his claim that he was expected to 
provide and the evidence VA would seek and the principles of 
service connection in compliance with elements 1, 2, and 3 
(see above).  The April 2002 letter requested that the 
veteran submit information describing the needed evidence or 
the evidence itself.  He was requested by letter in September 
2002 to assist VA by furnishing information about his 
military service and his occupations since leaving military 
service for this asbestosis claim.  In September 2002 
correspondence, the veteran indicated that he did not have 
any additional evidence to submit.  The veteran was again 
sent a letter in June 2004 by which he was requested to send 
VA any evidence he had pertaining to his claim in compliance 
with element 4.  Therefore, the Board considers the notice 
requirements of the VCAA met for this matter.  

With respect to the timing of the notice, the Board finds 
that any defect with respect to the timing was harmless 
error.  Although complete notice was provided to the veteran 
after the initial adjudication of his claim, he has not been 
prejudiced thereby.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  In addition, the actions 
taken by VA have essentially cured the error in the timing of 
notice (i.e., VCAA compliant notice with subsequent VA 
process).  It is clear from the veteran's active role in the 
adjudication of his claim and by his evidentiary arguments 
that he understood the evidence needed to substantiate his 
claim and his and VA's roles in the claims process.  In fact, 
the December 2003 hearing transcript reflects testimony 
regarding the importance of the veteran submitting competent 
medical evidence showing a current chronic lung disability.  
Under these circumstances, the Board is satisfied that any 
error in notice and the timing of the notice was harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  As the veteran has not submitted competent medical 
evidence of a current disability, a VA examination was not 
mandatory in the instant case.  See Charles v. Principi, 16 
Vet. App. 370, 375 (2002).  His service medical records, VA 
medical records, and private medical evidence have been 
associated with his claims file.  While the veteran 
identified potential private medical evidence from 1996, he 
was informed via letter in August 2004 that efforts on his 
behalf to obtain the evidence were unsuccessful and that he 
should obtain and submit the evidence.  See 38 C.F.R. 
§ 3.159(e) (2005).  He was afforded the opportunity to 
provide testimony in support of his claim and a transcript of 
his hearing is of record.  As the veteran has not identified 
or properly authorized the request of any other evidence, the 
Board concludes that no further assistance to the veteran 
regarding development of evidence is required.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).


ORDER

Service connection for asbestosis is denied.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


